Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered February 4, 1985, convicting him of burglary in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have considered the issues raised by the defendant and find them to be either unpreserved for appellate review or without merit. Lawrence, J. P., Fiber, Kunzeman and Sullivan, JJ., concur.